DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 1-3, 6, and 8 are rejected under 35 U.S.C.103 as being unpatentable over Imoto et al. (US 20150061098 A1; hereinafter Imoto), in view of Oose (US 20150061105 A1; hereinafter Oose), in further view of Tachibana et al. (JP 2012138531 A; hereinafter Tachibana, using the attached English translation as a reference)
Regarding claim 1, Imoto teaches a semiconductor device (see the entire document, specifically Figs. 7-8; [0032+], and as cited below), comprising:
a base plate (1; Fig. 7 in view of Fig. 8; [0036]); 
an (see below for “insulation”) substrate (2; Fig. 7 in view of Fig. 1; [0036]) provided on the base plate (1). 
As noted above, Imoto does not expressly disclose “(an) insulation (substrate provided on the base plate)”.
Oose teaches a a semiconductor module ([Abstract]), wherein (Fig. 15; [0090+]) insulating substrate (7; Fig. 1; [0044]) over a metal plate (10), where the insulating substrate (7; Fig. 1; [0044]) is made of a ceramic material such as aluminum oxide or aluminum nitride.		
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute Imoto’s ceramic material of the substrate with Oose’s insulating substrate made of a ceramic material such as aluminum oxide or aluminum nitride, as recognized by Oose’s insulating substrate comprising of a ceramic material such as aluminum oxide or aluminum nitride ([0044]), whereas modified Imoto teaches a substrate comprising of a ceramic ([0037]). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], 
and thereby, modified Imoto’s (by Oose) device will have wherein an insulation substrate (Imoto 2; Fig. 7 in view of Fig. 1 in view of material of Oose [0044]; insulating substrate made of a ceramic material such as aluminum oxide or aluminum nitride) provided on the base plate (1). 
Modified Imoto (by Oose) further teaches 
a circuit pattern (Imoto 6; Fig. 7 in view of Fig. 1; [0039]) provided on the insulation substrate (Imoto 2; Fig. 7 in view of Fig. 1); 
a semiconductor element (Imoto 3; Fig. 7; [0039]) provided on the circuit pattern (Imoto 6); 
Imoto 4; Fig. 7 in view of Fig. 8; [0041]) provided on the semiconductor element (Imoto 3) to be electrically connected to the semiconductor element (Imoto 3); and 
a case (Imoto 5a; Fig. 7 in view of Fig. 8; [0036]) provided on the base plate (Imoto 1) to surround the insulation substrate (Imoto 2), the circuit pattern (Imoto 6), the semiconductor element (Imoto 3), and the frame (Imoto 4) in a housing area (see Fig. 7), the case (Imoto 5a; [0036]) having an insulation property, 
wherein the frame (Imoto 4; Fig. 7 in view of Fig. 8; [0041]) includes a frame body section (Imoto portion of 4 at least on top of 3; see Fig. 7 in view of Fig. 8; [0041]) provided in the housing area (see Fig. 7), and a frame exposed section (Imoto portion of 4 on top of 5a; see Fig. 7 in view of Fig. 8; [0041]) provided extending from the frame body section (Imoto portion of 4 at least on top of 3; see Fig. 7 in view of Fig. 8; [0041]) to an outside of the housing area and exposed on the case (Imoto 5a), 
the frame exposed section (Imoto portion of 4 on top of 5a; see Fig. 7 in view of Fig. 8; [0041]) including a frame through hole (Imoto see Fig. 8; where an external connection part is depicted to pass through 4 and enters 5a; see also [0087]), 
and the semiconductor device further comprising a screw (Imoto 11; [0087-0088]; see Fig. 8; where an external connection part is depicted to be threaded and pass through 4 and enter 5a) provided to cause (see below for “a head section to be covered by”) the case (Imoto 5a) and (see below for “cause a threaded section to pass through”) the frame through hole (Imoto see Fig. 8; where an external connection part is depicted to pass through 4 and enters 5a; see also [0087]) of the frame exposed Imoto portion of 4 on top of 5a; see Fig. 7 in view of Fig. 8; [0041]) (see below for “to protrude in a direction away from”) the base plate (Imoto 1).  
As noted above, Imoto does not expressly disclose “(and the semiconductor device further comprising a screw provided to cause) a head section to be covered by (the case and) cause a threaded section to pass through (the frame through hole of the frame exposed section) to protrude in a direction away from (the base plate)”.
However, in the analogous art, Tachibana teaches a semiconductor power module ([Overview]), wherein (Fig. 1+; [0001+]) a head portion of the bolt (10; Fig. 1; [0020]) is embedded in the ceiling portion of the case (2), and a male screw portion (10A) protrudes from the outer surface of the ceiling portion of the case (2) and passes through a terminal plate (7; [0022, 0024]). 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Imoto’s bolt structure and layout with Tachibana’s bolt structure and layout, and thereby, modified Imoto’s (by Oose and Tachibana) device will have and the semiconductor device further comprising a screw (Imoto in view of Tachibana 10; Fig 1; [0020, 0022]) provided to cause a head section (Imoto in view of Tachibana 10; Fig 1; [0020, 0022]) to be covered by the case (Imoto 5a) and cause a threaded section (Imoto in view of Tachibana 10A; Fig 1; [0020, 0022]) to pass through the frame through hole (Imoto see Fig. 8; where an external connection part is depicted to pass through 4 and enters 5a; see also [0087]) of the frame exposed section (Imoto portion of 4 on top of 5a; see Fig. 7 in view of Fig. 8; [0041]) to protrude (Imoto in view of Tachibana 10A; Fig 1; [0020, 0022]) in a direction away from the base plate (Imoto 1)
Imoto in the manner set forth above, at least, because this inclusion provides a bolt whose screw protrudes from the terminal plate and can be used as a guide for mounting external conductors (Tachibana [0022, 0024]).
Regarding claim 2, modified Imoto (by Oose and Tachibana) teaches all of the features of claim 1.
Modified Imoto (by Oose and Tachibana) further teaches wherein 4Docket No. 005700-ME0622of the screw (Imoto in view of Tachibana 10; Fig 1; [0020, 0022]), a whole of the head section (Imoto in view of Tachibana 10; Fig 1; [0020, 0022]) is placed on the frame exposed section (Imoto portion of 4 on top of 5a; see Fig. 7 in view of Fig. 8; [0041]) in plan view (construed from a projected top view of Imoto Fig. 7 in view of Tachibana Fig 1), 
the head section (Imoto in view of Tachibana 10; Fig 1; [0020, 0022]) has a rectangular shape in plan view (construed from a projected top view of Imoto Fig. 7 in view of Fig 1), and sides of the frame exposed section (Imoto portion of 4 on top of 5a; see Fig. 7 in view of Fig. 8; [0041]) extending in a frame length direction in which the frame exposed section (Imoto portion of 4 on top of 5a; see Fig. 7 in view of Fig. 8; [0041]) extends from the frame body section (Imoto portion of 4 at least on top of 3; see Fig. 7 in view of Fig. 8; [0041]) serve as short sides, and sides of the frame exposed section (Imoto portion of 4 on top of 5a; see Fig. 7 in view of Fig. 8; [0041]) extending in a frame width direction orthogonal to the frame (Imoto 4) length direction serve as long sides (see Fig. 7).  


Regarding claim 3, modified Imoto (by Oose and Tachibana) teaches all of the features of claim 1.
Modified Imoto (by Oose and Tachibana) further teaches wherein the head section (Imoto in view of Tachibana 10; Fig 1; [0020, 0022]) of the screw (Imoto in view of Tachibana 10; Fig 1; [0020, 0022])is embedded in the case (Imoto 5a) with a portion of the case (Imoto 5a) interposed between the head section (Imoto in view of Tachibana 10; Fig 1; [0020, 0022])and the base plate (Imoto 1).  
Regarding claim 6, modified Imoto (by Oose and Tachibana) teaches all of the features of claim 1.
Modified Imoto (by Oose and Tachibana) further teaches wherein the semiconductor element (Imoto 3; Fig. 7; [0039] in view of [0034]; silicon carbide) contains, as a major constituent, a compound mainly 6Docket No. 005700-ME0622composed of carbon ([0034]; silicon carbide; see also [0059] of the “Specification” of the instant disclosure where it states that “Furthermore, in the semiconductor device according to the first embodiment, the use of the semiconductor elements 5 each containing, as a major constituent, a20 compound mainly composed of carbon such as SiC”; therefore, it is construed that silicon carbide is as a major constituent, a compound mainly 6Docket No. 005700-ME0622composed of carbon).
Regarding claim 8, modified Imoto (by Oose and Tachibana) teaches all of the features of claim 1.
Modified Imoto (by Oose and Tachibana) further teaches An automobile (Imoto [0034]; vehicle or trains) comprising: a power motor (Imoto [0034]; electric vehicles and trains; and an inverter controlling electric vehicles and trains); and a power source Imoto [0034]; an inverter controlling electric vehicles and trains) for the power motor, wherein7Docket No. 005700-ME0622 the power source (Imoto [0034]; an inverter controlling electric vehicles and trains)  includes an inverter circuit apparatus (Imoto [0034]; inverter), and 
the inverter circuit apparatus (Imoto [0034]; inverter) includes the semiconductor device according to claim 1 (see rejection of claim 1, above).
Allowable Subject Matter
2.		Claim 4 is objected to as being dependent upon a rejected base claim, but would 
be allowable if rewritten in independent form rewritten and to include all of the 
limitations of the base claim and any intervening claims. Claim 7 is objected to as it 
depends upon claim 4.		
3.     The following is a statement of reasons for the indication of allowable subject 
matter:  A search of the prior art failed to disclose or reasonably suggest the limitations 
of claim 4 (the individual limitations may be found just not in combination).
4. 		Claim 5 is allowable.  A search of the prior art failed to disclose or reasonably 
suggest the limitations of claim 5 (the individual limitations may be found just not in 
combination).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898